Title: To John Adams from Louisa Catherine Johnson Adams, 1 December 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				Journal for 1822-23.
					
					1-2 Dec. 1822
				
				1 December 1822 This day being in tolerable health I renew my journal with the intention to pursue it through the Winter This Winter in consequence of the intriguing for the Presidency will be such an one as will furnish sufficient incident to make it interesting—As however I collect most of the news from mere publick rumour I do not vouch for the truth of it and it will of course be subject to the contrarieties fluctuations and prevarications of the times of publick report and the tattle of every day rumour—We attended at St. John’s Church to hear a funeral sermon on the death of Mrs. Middleton  a young lovely and interesting woman whose sweetness of disposition had gained the affection of all her acquaintance.—In a publick eulogy of this kind however we require subjects of more importance and lives sufficiently active and enlarged to afford material and scope for panegyric and though her death was uncommon it was not of such a nature as to bear the touch of publick record without the risk of infringing that delicacy which is the principal charm attached to her memory—Genl & Mrs. Van Ness were present as well as Mrs: Middleton—This was no doubt a great effort at fortitude but to me there is something so sacred in the grief of Parents or very near connections during the first days of their bereavement it is sort of sacrilege to display it to the cold unfeeling gaze of common spectators who feel a minutes woe then turn to gayer things and think of it no more—Was invited to spend the Evening with Mrs. Smith but was not well enough to go—Alone all day reading O. Meara The little mean tormenting tricks of Sir Hudson Lowe remind me of the Fairy Grognon and all those malign imps whom we read of in the Tales of the Genie who are always at the service of superior powers to inflict tortures on the unfortunate wretches who wreathe in their chains—To defend the character of Napoleon in all its points were indeed an Herculean labour but the voluntary submission he made to the English Nation ought to have exempted him from the petty tyranny to which he was subjected Chained to his Island all else should have been free and it is absolutely shocking and disgraceful to the feelings of human beings and Christians in this enlightened age and blasting to the Holy Alliance who are said not only to have sanctioned but to have urged it—Parables are drawn between this case and that of Queen Mary of Scots but even in a political light the cases are different Mary had an opportunity perpetually to intrigue being gifted with uncommon powers of fascination in the very midst of Elizabeth’s Subjects it was therefore absolutely essential to Elizabeth that she should be kept a close prisoner—Napoleon was out of possible reach of doing any extensive mischief he might therefore of been treated with all the indulgence which was possible always guarding his person with the utmost caution. There were are thirty Candidates for Clerk of the House from North South West, and East—2 Com Rogers his Lady and Sister called on me—I was however so unwell that I could not receive company—Being however much better at about three o clock I had a visit from a Member of Congress who I believe was Mr Patterson of New York In consequence of my sickness last year I am almost a stranger to many of the Members and find myself much at a loss to know them—We had a singular conversation in which I gave my opinion very freely on upon some of the measures of Congress of last winter which I represented in as strong a light as I could as being cruel and unjust and falling in a most oppressive manner and upon a class of the community little able to support it—That in undertaking to make such Laws which are good in themselves they ought to modify them so as not to totally to destroy those on whom they operated that one of these had actually plunged whole families in to despair and turned them into the Street without bread—It would be far better to make character and conduct requisite to appointments than to take needy and vicious individuals into office by way of pay for their power of intrigue among their friends and connections in different parts of the Country This is indeed a base practice dishonourable to the Government which sanctions it and disgraceful to the Nation—Mr A– went to a party at Com Tingeys which I declined—My Tuesdays commencing tomorrow I must take care to keep up so as to receive my company—Mary received a Letter from Miss Meredith saying she would visit us in January—There was no choice of a clerk in the House after six Ballots—A Number of the Members have brought their families—Mr A– brought home a capital caricature just arrived from Mexico—It represents a Carriage full of men to the four are attached eight Horses two to each wheel and each pair has a driver who is whipping them on with great earnestness each taking a contrary direction to the four corners of the World—In the back ground is the fortress of Ulloa in possession of the Spaniards and the Commandant is represented looking through a telescope and anxiously watching the working of the carriage or rather its dismemberment that he may seize the occasion for his own advantage—and that of his Nation—It is ridiculously suited to our own timesThe Vice President and his Lady have arrived and he is quite restored to health though perhaps not to spirits—He is to be a candidate for the Presidency—
				
					
				
				
			